DETAILED ACTION
Claims 1-20 are pending in the present application. Claims 1 and 19 were amended in the response filed 25 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (so as to be in compliance with 37 CFR 1.121(c) status identifiers, claims 2-18 and 20 have been corrected): 

IN THE CLAIMS:

Claim 2, line 1  delete   (Original)
Claim 3, line 1  delete   (Original)
Claim 4, line 1  delete   (Original)

Claim 5, line 1  delete   (Original)
Claim 6, line 1  delete   (Original)
Claim 7, line 1  delete   (Original)
Claim 8, line 1  delete   (Original)
Claim 9, line 1  delete   (Original)
Claim 10, line 1  delete   (Original)
Claim 11, line 1  delete   (Original)
Claim 12, line 1  delete   (Original)
Claim 13, line 1  delete   (Original)
Claim 14, line 1  delete   (Original)
Claim 15, line 1  delete   (Original)
Claim 16, line 1  delete   (Original)
Claim 17, line 1  delete   (Original)
Claim 18, line 1  delete   (Original)
Claim 20, line 1  delete   (Original)







Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
The response filed 25 April 2022 is found persuasive. Claims 1, 12 and 18 are independent claims. 
Regarding independent claim 1, the prior art of record does not teach the following limitation: “generating, based on the associating, a contact graph for the user, wherein the first set of the user device identifiers are associated as first-degree contacts in the contact graph; determining, based on the first set of user device identifiers, that at least a portion of the first set of the user device identifiers are stored in a contact database accessible to the one or more hardware processors; generating a user score based on user information associated with the at least the portion of the first set of the user device identifiers in the contact database, the contact graph, and a contact graph model; and providing the user score to a transaction assessment service as an input for the transaction assessment service deciding whether a particular electronic transaction is approved for processing by an electronic service provider.”
Regarding independent claim 12, the prior art of record does not teach the following limitation: “a contact graph that identifies other user device identifiers of the plurality of user device identifiers that are first-degree contacts associated with the user device identifier, and a first risk score; training, by the first computer system, a contact graph model using a machine-learning algorithm and using a first set of the plurality of user device identifiers, wherein the training includes applying the machine-learning algorithm to each user device identifier of the first set of the plurality of user device identifiers, the user information associated with each user device identifier of the first set, the first risk score associated with each user device identifier, user information associated with the user device identifiers that are first-degree contacts associated with the user device identifier, and a second risk score associated with any of those user device identifiers that are first-degree contacts; and based on the training, generating, by the first computer system, a trained contact graph model that identifies a third risk score for a subsequent user device identifier using a subsequent contact list associated with the subsequent user device identifier and the user device identifiers obtained from that subsequent contact list.”
Regarding independent claim 18, the prior art of record does not teach the following limitation: “generating, by the computer system, a first contact graph for the first user device identifier by associating the first user device identifier with the first set of the user device identifiers of the contact list, wherein the first set of the user device identifiers are associated in the first contact graph as first-degree contacts of the first user device identifier; determining, by the computer system and based on the user device identifiers of the first set of the user device identifiers, that at least a portion of the first set of the user device identifiers correspond with a second set of user device identifiers of a plurality of user device identifiers that are stored in a contact database; generating, by the computer system based on the first contact graph, user information associated with the second set of user device identifiers, user information associated with the second set of user device identifiers in the contact database, and a trained contact graph model, a first user device identifier score for the first user device identifier, wherein the trained contact graph model is generated based on a contact graph model that is trained using a machine-learning algorithm and using a first training set of a plurality of training user device identifiers, wherein the training includes applying the machine-learning algorithm to each training user device identifier of the first training set, user information associated with each training user device identifier, a first risk score associated with each training user device identifier, user information associated with training user device identifiers that are first-degree contacts associated with the training user device identifier, and a second risk score associated with any of those training user device identifiers that are first-degree contacts; and providing the first user device identifier score to a service identified as requesting the first user device identifier score.” Claims 2-11, 13-17, and 19-20 are allowed based on dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169